UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                    Plaintiff,
                                        No. 06 Cr. 1156 (LAP)
-against-
                                                 ORDER
MIGUEL BENITEZ,

                    Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

The Court is in receipt of the Government’s opposition to

Defendant Miguel Benitez’s motion for a sentence reduction

pursuant to Section 404 of the First Step Act of 2018.    (See

dkt. no. 217.)    Mr. Benitez may file a reply in further support

of his motion by no later than April 17, 2020.

SO ORDERED.

Dated:      New York, New York
            April 2, 2020

                          __________________________________
                          LORETTA A. PRESKA
                          Senior United States District Judge




                                 1
